Citation Nr: 1522842	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  07-22 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. What evaluation is warranted for bilateral hearing loss from June 7, 2004?
 
2. Entitlement to service connection for a left hip disability.
 
3. Entitlement to service connection for a left foot disability.

4. Entitlement to an earlier effective date prior to May 15, 2013, for the award of a total rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	C. Kempton Letts, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2005 and October 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The appeal was certified to the Board by the RO in Muskogee, Oklahoma.

In July 2010, a hearing was held before the undersigned Veterans Law Judge sitting at the RO in Oakland, California regarding the above issues save that of entitlement to an earlier effective date for the award of a total disability evaluation based on individual unemployability due to service connected disorders.  A transcript of the hearing is of record.

In April 2012, the Board remanded the above issues save that of entitlement to an earlier effective date for the award of a total disability evaluation based on individual unemployability due to service connected disorders.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The April 2012 Board remand directed the AOJ to readjudicate the issue of entitlement to service connection for a left foot disability and issue a supplemental statement of the case if the benefit sought on appeal remained denied.  Neither action has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the October 2013 rating decision, the RO denied entitlement to an earlier effective date for the award of a total disability evaluation based on individual unemployability due to service connected disorders.  The Veteran's attorney filed a timely April 2014 notice of disagreement in regard to that issue but the claims file does not reflect that a statement of the case has been issued.  Where, as here, a veteran files a timely notice of disagreement, and the RO has not issued a statement of the case, the claim must be remanded to the RO (as opposed to merely referred there) for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

In June 2014 correspondence, the Veteran's attorney stated that the issues of entitlement to an increased rating for hearing loss and entitlement to service connection for a left hip disability "have not and will not be appealed."  Although the statement evidences an intent to withdraw those issues, it is predicated on an argument that these issues have not been appealed.  Those issues, however, arise from an appeal submitted following a June 2005 rating decision, and these issues were before the undersigned at a July 2010 hearing.  Because this appeal must otherwise be remanded, in the interest of judicial economy, on remand, the representative should clarify whether the appellant specifically desires to withdraw these or any other issue on appeal.

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case which addresses the issue of entitlement to an earlier effective date for the award of a total disability evaluation based on individual unemployability due to service connected disorders.  The Veteran and his attorney are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed following the AOJ's issuance of the statement of the case. 38 C.F.R. § 20.202 (2014).

2. The AOJ should contact the Veteran and his representative and request that the appellant clarify whether he intends to withdraw any issue currently on appeal.  If the appellant desires to withdraw any issue he should do so in a written statement submitted to the RO.

3. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative must be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case.  The Veteran and his representative must then be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




